DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 18 July, 2022.
Claims 16, 20, 21, 24 – 27, 30, 32 and 34 have been amended.
Claims 17, 18, 31 and 33 have been cancelled.
Claims 16, 19 – 30, 32 and 34 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 20 recites: “wherein using the data string to access physiological data associated with a sensor of the garment identified by the code string comprises:. . .”. Examiner cannot determine the metes and bounds of the claim. The data string is not used to access data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19 – 21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al.: (US PGPUB 2012/0146784 A1) in view of Frakes et al.: (US PGPUB 2018/0232925 A1).
CLAIMS 16, 32 and 34
Hines discloses a garment that includes the following limitations:
A method of accessing physiological data from a wearer of a garment, the method comprising:
a garment comprising: a marker located on an outside surface of the garment, the marker comprises a code string identifying the garment encoded into a visual symbol; (Hines 0002, 0068, 0071, 0142, 0147, 0156 – 0158)
the garment comprising: a sensor arranged to obtain physiological data from a wearer of the garment; obtaining physiological data from the wearer of the identified garment using the sensor; (Hines 0177, 0178, 0205, 0206, 0214, 0231),
capturing an image of the garment, processing the captured image including the marker to generate a data string representing the visual symbol from the captured image; decoding the data string so as to obtain the code string and establishing the identity of the garment from the code string; (Hines 0148, 0152 - 0158)
Hines discloses garments for monitoring health aspects of a user of the garment. Garments include a marker on the outside surface of the garment, which may be embodied as a 2D optical marker, and that encodes an identifier of the garment. Garments also have sensors for measuring real-time physiological characteristics of the wearer, which are stored in memory and displayed to authorized users. Hines discloses a CCD camera for reading (i.e. capturing and processing an image), and decoding the optical marker. 
With respect to the following limitations
obtaining a user credential from a user; determining, based on the obtained user credential, whether the user is authorised to access the physiological data; accessing the obtained physiological data if the user is authorised, based on the obtained user credential, as having permission to access the physiological data; and presenting a representation of the obtained physiological data to the authorised user; (Frakes 0027, 0032, 0033, 0043).
Hines discloses that a user may access the tracking data, including physiological data obtained by the sensors by providing a known identifier(0203), but does not expressly disclose user credentials granting permission to access the data. Frakes discloses a medical information management system that includes providing patient medical data to a user after receiving the user’s credential. Patient medical data may only be accessed when permission has been granted based on proper authentication of a user’s credentials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the garment of Hines so as to have included authentication of credentials for data access, in accordance with the teaching of Frakes, in order to allow for secure access to medical information.

CLAIMS 19 and 20
The combination of Hines/Frakes discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the method is performed by a user electronic device; (Hines 0156).
wherein using the data string to access physiological data associated with a sensor of the garment identified by the code string comprises: transmitting the data string to a server so that the server is able to establish the identity of the garment from the data string; and receiving, from the server, the physiological data associated with the sensor of the identified garment; (Hines 0157, 0158, 0172) – disclosing an optical scanner in communication with a computer and database – i.e. a server. The computer receives electrical signals representing the optical pattern, decodes the pattern to obtain the garment identifier. 
CLAIM 21
The combination of Hines/Frakes discloses the limitations above relative to Claim 16. With respect to the following limitations:
transmitting the user credential to the server so that the server is able to determine if the user is authorised as having permission to access the activity data based on the obtained user credential, and  wherein using the data string to access the activity data further comprises receiving, from the server, the activity data if the user is authorised by the server as having permission to access the activity data; (Frakes 0027).
Frakes discloses a web-based application – i.e. a server. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the garment of Hines so as to have included user authentication at a server, in accordance with the teaching of Frakes, in order to allow for secure access to remote medical information.
Claims 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al.: (US PGPUB 2012/0146784 A1) in view of Frakes et al.: (US PGPUB 2018/0232925 A1) in view of Chopra et al.: (US PG UB 2018/0092698 A1).
CLAIMS 22 - 23
The combination of Hines/Frakes discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the marker is a fiducial marker; processing the image to determine the location of the fiducial marker; (Chopra 0004 – 0008, 0065, 0069).
Hines nor Frakes discloses fiducial markers. Chopra discloses visual fiducial markers on garments used in medical monitoring that are identified in an image along with the position and orientation of the marker. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the garment of Hines so as to have included fiducial markers on a garment, in accordance with the teaching of Chopra, in order to allow positional tracking.
Claims 24 – 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al.: (US PGPUB 2012/0146784 A1) in view of Frakes et al.: (US PGPUB 2018/0232925 A1) in view of Chopra et al.: (US PG UB 2018/0092698 A1) in view of Muhsin et al.: (US PGPUB 2018/0300919 A1).
CLAIMS 24 – 28 and 30
The combination of Hines/Frakes/Chopra discloses the limitations above relative to Claim 23. With respect to the following limitations:
displaying a representation of the physiological data on a display, and wherein the position of the representation of the physiological data on the display is determined according to the determined location of the fiducial marker; wherein the position of the representation of the activity data is determined by applying a predetermined displacement to the coordinate location of the fiducial marker; simultaneously displaying a representation of the wearer of the garment with the representation of the activity data on the display; wherein the representation of the activity data at least partially overlays the displayed representation of the wearer; wherein displaying the representation of the wearer of the garment comprises displaying the obtained image; wherein the representation of the activity data is in the form of an augmented reality object; (Muhsin 0286, 0294, 0295, Figure 72B).
Muhsin discloses an augmented reality system for displaying patient data that includes displaying physiological data in the form of augmented reality objects overlaid on a representation of a patient, where the position of the displayed data is determined based on the position of, or an offset from, a visual marker attached to the patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the garment of Hines so as to have included displaying data in a position corresponding to the position of fiducial markers on a garment, as an overlay, simultaneously with a representation of the patient, in accordance with the teaching of Muhsin, in order to allow for improved presentation of data.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hines et al.: (US PGPUB 2012/0146784 A1) in view of Frakes et al.: (US PGPUB 2018/0232925 A1) in view of Chopra et al.: (US PG UB 2018/0092698 A1) in view of Muhsin et al.: (US PGPUB 2018/0300919 A1) and in view of Hawkins et al.: (US PGPUB 2009/0192823 A1).
CLAIM 29
The combination of Hines/Frakes/Chopra/Mushin discloses the limitations above relative to Claim 24. With respect to the following limitations:
wherein displaying the representation of the wearer of the garment comprises displaying an avatar representation of the wearer; (Hawkins 0012, 0024 – 0027, 0061 Figure 5)
Hawkins discloses displaying medical information for a patient on an avatar where an indicator for the information is located at a position on the avatar related to the information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the garment of Hines so as to have included displaying medical information on an avatar, in accordance with the teaching of Hawkins, in order to allow easy visualization of medical information.
Response to Arguments
Applicant’s arguments with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive.  Applicant asserts a method that provides access and display of data based on capturing an image of a marker on a garment. This assertion is not commensurate with the scope of the claims. For example the claims recite capturing, processing and decoding steps to identify the garment; capturing data from the garment; obtaining and authenticating a user credential, and accessing and presenting the data if the user if authorized. The code string that identifies the garment is not invoked in the data access steps. These may reasonably be construed as two distinct processes. Nonetheless, decoding markers and authenticating credentials are not included in any of the groupings of abstract ideas. The rejection has been withdrawn.
Applicant’s arguments with respect to the U.S.C. 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hines/Frakes. Here, Examiner agrees that Fredinburg does not teach physiological data. Further, Miller is no longer relied on. Miller teaches accessing data by scanning a visual indicator. This function is no longer required by the claims.
Applicant traversed the use of Official Notice. In response, Examiner sites to specific references.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2008/0218310 A1 to Alten et al. discloses a smart garment including sensor for collecting and transmitting physiological data of the wearer. The garment includes an identification module for the garment that is linked to a database of information matched to the garment.
US PGPUB 2015/0230752 A1 to Fort discloses a garment for collecting physiological data using sensors integrated in the garment and transmitting the data to a remote server for viewing.
US PGPUB 2017/0094216 A1 to Ekambaram et al. discloses a health information system that includes tagging a photo image of a person wearing a smart garment with data from the smart garment to overlay the data on the image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 2 August, 2022